               Case 18-30975-KKS         Doc 57      Filed 08/23/19    Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                               Northern District of Florida
                                   Pensacola Division



IN RE: JOHN STEWART SEIBERT AND                      Bankruptcy Case No. 18-30975-KKS
ALICE LEIGH SEIBERT,
                                                     Chapter: 7
Debtors.


 DEBTORS’ LIMITED RESPONSE TO CHAPTER 7 TRUSTEE’S MOTION TO SELL
   REAL PROPERTY (DOC. 55) AND MOTION APPROVE COMPROMISE AND
                       SETTLEMENT (DOC. 56)

       JOHN STEWART SEIBERT AND ALICE LEIGH SEIBERT (the “Debtors”), by

and through their undersigned counsel, hereby file this, their limited response to the Chapter 7

Trustee’s To Sell Real Property (Doc. 55) and Motion to Approve Compromise and Settlement

(Doc. 56) and state the following in support, thereof:

       1.      The Debtors filed a voluntary petition for relief under Chapter 7 of Title 11 of the

United States Bankruptcy Code (the “Bankruptcy Code”) on October 26, 2018.

       2.      Following the filing of the bankruptcy case, the Debtors were required to move to

Alabama, to their property located at 274 Lee County Road 2170, Phenix City, Alabama (the Lee

County Road House), in order for Mr. Seibert, a disabled veteran with significant ongoing

medical issues, to be near the hospital where he is able to receive continuing treatments.

       3.      Accordingly, the Trustee and the Debtors are in agreement for the Trustee to sell

the Lee County Road House to the Debtors pursuant to the terms of the Trustee’s Motions (Doc.

55 & 56).

       4.      The Debtor’s are also in the process of attempting to obtain a loan modification

for the mortgage on this house.



                                                 1
               Case 18-30975-KKS          Doc 57      Filed 08/23/19    Page 2 of 3



       5.      This response is being filed for the limited purpose of clarifying that the terms of

the Order on this Motion should not bar the Debtors from contesting a foreclosure on the Lee

County Road House which they are buying back from the Trustee. Indeed an active and pending

modification application with a lender is a valid defense to a foreclosure action.

       Wherefore, the Debtors request that the Court GRANT the Trustee’s Motion to Sell Real

Property (Doc. 55) and Motion to Approve Compromise and Settlement (Doc. 56) with an order

that does not put any restrictions on the Debtor’s ability to defend their house from foreclosure

and for such other and further relief as is just and proper.

                                                           Respectfully submitted, this
                                                           23rd day of August, 2019

                                                           ZALKIN REVELL, PLLC

                                                            /s/ Natasha Z. Revell.
                                                           NATASHA Z. REVELL
                                                           ZALKIN REVELL, PLLC
                                                           Waterside Business Center
                                                           2441 US Highway 98W, Ste. 109
                                                           Santa Rosa Beach, FL 32459
                                                           (850) 267-2111 (Tel)
                                                           (866) 560-7111 (Fax)
                                                           nrevell@zalkinrevell.com




                                                  2
               Case 18-30975-KKS          Doc 57      Filed 08/23/19     Page 3 of 3




                                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the:

 DEBTORS’ LIMITED RESPONSE TO CHAPTER 7 TRUSTEE’S MOTION TO SELL
   REAL PROPERTY (DOC. 55) AND MOTION APPROVE COMPROMISE AND
                       SETTLEMENT (DOC. 56)

was served on the following parties by electronic mail through the Courts CM/ECF system or by
standard first class mail on the 23rd day of August, 2019

Parties who are currently on the list to receive email notice/service for this case:
       •   Mary W. Colon, Esq. Chapter 7 Trustee trustee@marycolon.com
       •   Jessica Hicks, Esq. jhicks@kasslaw.com
       •   Office of the United States Trustee: USTPRegion21.TL.ECF@usdoj.gov.


                                                           /s/ Natasha Z. Revell
                                                           NATASHA Z. REVELL
                                                           ZALKIN REVELL, PLLC
                                                           Waterside Business Center
                                                           2441 US Highway 98W, Ste. 109
                                                           Santa Rosa Beach, FL 32459
                                                           (850) 267-2111 (Tel)
                                                           (866) 560-7111 (Fax)
                                                           nrevell@zalkinrevell.com




                                                  3
